PUBLISHED ORDER REVOKING PROBATION AND IMPOSING SUSPENSION

On December 9, 2011, the Court entered an order approving a conditional agreement under which Respondent was suspended from the practice of law for a period of 90 days, all stayed subject to completion of at least two years of probation with monitoring by the Judges and *1293Lawyers Assistance Program. The agreement provides that if Respondent violates his probation, the Commission will file a motion to revoke his probation and request that Respondent actively serve his suspension without automatic reinstatement.
On May 7, 2012, the Commission filed a verified motion to revoke Respondent’s probation, pursuant to Admission and Discipline Rule 23(17.2)(a), asserting Respondent violated the conditions of probation by consuming alcohol. Respondent filed no response. His failure to file an answer to the Commission’s motion will be deemed to be an admission to the Commission’s averments. See Admis. Disc. R. 23(17.2)(b).
Being duly advised, the Court GRANTS the motion and revokes Respondent’s probation. Respondent shall be suspended from the practice of law for a period of not less than 90 days, without automatic reinstatement, beginning August 1, 2012. Respondent shall not undertake any new legal matters between service of this order and the effective date of the suspension, and Respondent shall fulfill all the duties of a suspended attorney under Admission and Discipline Rule 23(26). At the conclusion of the minimum period of suspension, Respondent may petition this Court for reinstatement to the practice of law in this state, provided Respondent pays the costs of this proceeding, fulfills the duties of a suspended attorney, and satisfies the requirements for reinstatement of Admission and Discipline Rule 23(4). Reinstatement is discretionary and requires clear and convincing evidence of the attorney’s remorse, rehabilitation, and fitness to practice law. See Admis. Disc. R. 23(4)(b). The costs of this proceeding are assessed against Respondent.
The Court directs the Clerk to serve a copy of this Order upon Respondent and the Executive Secretary by personal service or by certified mail return receipt requested. The Court further directs the Clerk to forward a copy of this Order to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this order to the Court’s website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court’s decisions.
All Justices concur.